Citation Nr: 1337532	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  11-00 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1979 to November 1985, and from February 1986 to October 1999. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which declined to reopen the previously denied claim of entitlement to service connection for a bilateral hearing loss disability, and denied service connection for tinnitus.  

Prior to the current claim on appeal, the RO denied service connection for a bilateral hearing loss disability in an unappealed December 2000 rating decision.  Ordinarily this decision would be final.  See 38 U.S.C.A. § 7105 (West 1991).  However, under the provisions of 38 C.F.R. § 3.156(c), when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  See 38 C.F.R. § 3.156(c)  (2013).  In this case, VA received outstanding relevant service personnel records in September 2010, after the unappealed December 2000 rating decision.  VA is therefore required to reconsider this issue without requiring new and material evidence to reopen the claim.  38 C.F.R. § 3.156(c) (2013).

In January 2011, the Veteran indicated that he did not want a Board hearing.    Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.702(e) (2013).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted in this case before a decision may be rendered. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2013).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran essentially contends that he has a current bilateral hearing loss disability and tinnitus related to service.  He asserts he was exposed to loud noise from gunfire, engine noise, and working in noisy environments especially radio central for 12 hours a day for 10 years. See e.g. January 2011 statement accepted in lieu of VA Form 9, Appeal to Board of Veterans' Appeals.

He was afforded a VA examination in June 2010, the report of which reflected that the examiner reviewed the claims folder in conjunction with evaluation of the Veteran.  The examiner noted the Veteran's report of in-service noise exposure.  An audiological evaluation showed normal hearing for VA compensation purposes in the left ear and hearing loss in the right ear.  See 38 C.F.R. § 3.385 (2013).  Based upon interview of the Veteran, examination of the Veteran, and review of the medical literature, the examiner opined that it was less likely than not the Veteran's current hearing loss was related to service.  The examiner cited to the clinical and research evidence which did not support delayed onset of hearing loss attributable to noise exposure or acoustic trauma that occurred weeks, months, or years after exposure.  He indicated that there was no well-established scientific evidence supporting delayed onset noise-induced hearing loss after the reported exposure event.  In reaching his conclusion, the examiner specifically cited to the Veteran's normal hearing evaluations during service.  The examiner also indicated that his opinion could not be rendered without resorting to speculation due to the Veteran's service records showing hearing sensitivity within normal limits.  

With regard to tinnitus, the VA examiner noted that the Veteran denied a history of constant or recurrent tinnitus in either ear.  The Veteran did report a history of occasional brief episodes of high frequency spontaneous tinnitus once or twice a month lasting for a few seconds.  Based on the absence of constant or recurrent tinnitus, the examiner indicated that he could not provide an opinion regarding tinnitus.  

Based on the current record, the Board finds that there is insufficient evidence to make a determination in this case.  In particular, the Board finds that the VA examination report is not adequate as the examiner failed to take into account the Veteran's credible lay assertions of noise exposure in service and placed great weight on the lack of documentation related to hearing loss during service.  In this regard, it is noted that the Veteran is competent and credible as to any assertions with regard to acoustic trauma during service, especially since he was a radio supervisor during service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection may be granted for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Board also observes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss. 

As noted herein, the law does not necessarily require that hearing loss manifest in service.  It would have been helpful if the examiner had brought his expertise to bear in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.   

Further, it is noted that the Director of the VA Compensation and Pension Service observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders. 

Additionally, as to tinnitus, the Veteran indicated that the VA examiner did not transcribe his symptoms accurately.  He stated that he told the examiner that he had tinnitus in his left ear three to four times a month and it was not constant but he had a constant hum in his right ear.  The Veteran is competent with regard to his statements about tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).

Based on the foregoing, the Board finds that this matter should be remanded and the Veteran should be provided another audiological examination to determine whether in-service noise exposure could cause the Veteran to progressively lose his hearing over the years.  Hensley v. Brown, 5 Vet. App. 155 (1993).   Although the June 2010 VA examination report does not show hearing loss for VA compensation purposes in the left ear, the Board notes that a March 2010 VA audiological consult report reflected bilateral hearing loss disability for VA compensation purposes.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative).  Accordingly, the examiner must address the etiology of any hearing loss noted during the period on appeal.  Additionally, the examiner should indicate whether the Veteran's tinnitus was caused by in-service noise exposure, acoustic trauma, or other possible causes, and/or is related to his hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an audiological examination to determine the nature and etiology of any current hearing loss disability and tinnitus.  The examiner must review the claims file, to include a copy of this remand, and must indicate that review of the claims folder was completed. 

The examiner must provide an opinion on the following: 

(i)  Is any current hearing loss disability found on the present evaluation or noted during the period on appeal at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years)?

(ii)  Is any current tinnitus at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., is the Veteran's complaint of tinnitus consistent with his in-service noise exposure)?  If the examiner is of the opinion that the tinnitus is a symptom of hearing loss, then the examiner should so expressly state.  

The examiner must provide a rationale for the opinions expressed and reconcile any contradictory evidence of record.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

In rendering the above opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

2.  After undertaking any additional development deemed necessary and ensuring that the VA examination report obtained as a result of this remand complies with the instructions set forth herein, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


